                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FERNANDO GOMEZ,

                          Plaintiff,

 v.                                               Case No. 3:16-CV-291-NJR-GCS

 JOSHUA SCHOENBECK,
 MICHAEL ATCHISON,
 RICHARD HARRINGTON, and
 KEVIN E. REICHART,

                          Defendants.

                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the motions in limine filed by Plaintiff Fernando

Gomez (Doc. 101) and Defendants Joshua Schoenbeck, Michael Atchison, Richard

Harrington, and Kevin Reichart (Doc. 102). Trial will begin on Tuesday, August 20, 2019.

I.     Plaintiff’s Motions in Limine (Doc. 101)

       Motion in Limine No. 1: To bar any testimony or evidence of Gomez’s criminal

history and criminal convictions. Gomez argues the alleged probative value from

evidence of his criminal convictions would not substantially outweigh its prejudicial

effect. Furthermore, evidence of Gomez’s convictions has little-to-no probative value

because none of his convictions relate to his propensity for truthfulness and would not

assist a jury in assessing whether he is telling the truth. Gomez is, however, willing to

stipulate to the fact that he was incarcerated at Menard Correctional Center at the time of

the incidents at issue.

                                        Page 1 of 10
       Defendants argue this request should be denied because Gomez has failed to meet

his burden of demonstrating that evidence of his criminal convictions is inadmissible for

any purpose. Defendants further object to barring any reference to Gomez’s conviction

for murder, because the Federal Rules of Evidence allow evidence that a witness has been

convicted of a crime within the previous 10 years (if the crime was punishable by

imprisonment of more than one year) as long as its probative value is not substantially

outweighed by the danger of unfair prejudice. Defendants argue that while evidence of

Gomez’s convictions may be prejudicial, he has not shown that he will suffer unfair

prejudice that will substantially outweigh the probative value of his convictions.

       This portion of Gomez’s motion is GRANTED in part and DENIED in part.

Defendants will be allowed to introduce evidence/testimony regarding the number of

felony convictions for which Gomez is currently incarcerated. Defendants shall not elicit

any further testimony regarding the nature of the convictions or the sentence that Gomez

received, because such testimony would be highly prejudicial and outweighs the

probative value of the evidence. If Defendants believe the specific facts and circumstances

of this case warrant admissibility of the evidence, they may ask the Court to reconsider

this ruling as appropriate during trial.

       Motion in Limine No. 2: To bar any testimony or evidence of Gomez’s prior bad

acts. Gomez seeks to exclude evidence that, because of Gomez’s criminal convictions, he

is the kind of person who would be involved in a physical altercation, would tend to be

violent, or would have an ulterior motive for filing this lawsuit against Defendants.

       Defendants oppose this request, as the evidence is not clearly inadmissible on all

                                       Page 2 of 10
potential grounds. Here, one of the issues is Gomez’s alleged involvement in an assault

on a correctional lieutenant, which led to his being placed on investigative status and

then in administrative detention. Defendants argue that reference to this allegation

should be allowed because it provides the basis for Defendants’ actions in this case.

       It is true that prior bad acts generally constitute inadmissible character evidence

under Federal Rule of Evidence 404(b), which prohibits evidence of a crime, wrong, or

other act to prove a person’s character in order to show that, on a particular occasion, the

person acted in accordance with the character. Testimony regarding a particular assault

may be appropriate for other purposes, however, “such as proof of motive, opportunity,

intent, preparation, plan, knowledge, identity . . . absence of mistake or accident, or other

relevant, nonpropensity purposes.” Duran v. Town of Cicero, Ill., 653 F.3d 632, 645 (7th Cir.

2011). Accordingly, the Court RESERVES RULING on this portion of Gomez’s motion.

       Motion in Limine No. 3: To bar any testimony or evidence regarding the number

of times or the length of time that Gomez has been or will be detained in Hill Correctional

Center, or anywhere else where Gomez may have been detained or served time for a

criminal charge or conviction. Gomez argues this evidence has no probative value in this

lawsuit, and its admission would improperly confuse and mislead the jury and inflict

unfair prejudice against Gomez.

       In response, Defendants argue that the length of Gomez’s sentence is relevant

because one of the factors as to whether Gomez was deprived of a liberty interest when

he was placed in administrative detention is whether the length of time in administrative

detention compared with the length of his sentence would have been a hardship. Here,

                                       Page 3 of 10
Gomez was in administrative detention at Menard for more than two years, but,

Defendants argue, Gomez was serving a 40-year sentence. Thus, the amount of time in

administrative detention may not be considered a hardship given the context of Gomez’s

sentence.

       This portion of Gomez’s motion is GRANTED. At summary judgment, the Court

determined, as a matter of law, that the 741 days Gomez spent in Administrative

Detention implicated a protected liberty interest. Thus, the question remaining for the

jury is whether—given that Gomez had a liberty interest at stake—was he afforded the

process he was due. Evidence of the total length of Gomez’s sentence would be highly

prejudicial and would outweigh any probative value.

       Motion in Limine No. 4: To bar any testimony or evidence of the size of the law

firm representing Gomez or the amount of time or money that may have been expended

litigating this matter. Gomez argues such information is irrelevant and would only cause

prejudice to Gomez.

       Defendants have no objection unless Gomez opens the door to such testimony;

accordingly, this portion of the motion is GRANTED.

       Motion in Limine No. 5: To bar any testimony or evidence that argues, implies,

or suggests to the jury that Gomez has sought to prevent the jury from receiving, either

through objections or through pretrial motions, information that may have a bearing on

the issues in this case or the rights of the parties to this suit.

       Defendants have no objection unless Gomez opens the door to such testimony;

accordingly, this portion of the motion is GRANTED.

                                         Page 4 of 10
       Motion in Limine No. 6: To bar any testimony or evidence of Defendants’ status

as individuals and their financial circumstances, including suggestions that Defendants

will endure financial hardship as a result of an award of compensatory damages against

them, as it would confuse the issues and unfairly prejudice Gomez. While Defendants’

financial status may become relevant if Gomez makes a colorable claim for punitive

damages, Gomez argues Defendants should be barred from introducing such evidence

until the Court finds that Gomez has made his claim for punitive damages.

       Defendants have no objection unless Gomez opens the door to such testimony;

accordingly, this portion of the motion is GRANTED.

       Motion in Limine No. 7: To bar any expert testimony or evidence that Defendants

have not disclosed any experts, and to bar any testimony or evidence of settlement

discussions and negotiations that the parties engaged in prior to the start of trial.

       Defendants have no objection unless Gomez opens the door to such testimony;

accordingly, this portion of the motion is GRANTED.

       Motion in Limine No. 8: To bar any documentation including, but not limited to,

any statements and photographs, not previously provided to Gomez’s attorneys in

response to discovery requests, unless used for impeachment purposes.

       Defendants have no objection unless for purposes of impeachment or if Gomez

opens the door to such testimony; accordingly, this portion of the motion is GRANTED.

       Motion in Limine No. 9: To bar Defendants’ attorney from calling any witness,

expert or otherwise, in direct or rebuttal, other than those witnesses who have previously

been disclosed prior to the time of the entry of this Order.

                                       Page 5 of 10
       Defendants have no objection unless Gomez opens the door to such testimony;

accordingly, this portion of the motion is GRANTED.

       Motion in Limine No. 10: To bar Defendants from asking any witness to comment

on the truthfulness of other witnesses as it is improper to ask a witness to comment on

another witness’s truthfulness.

       Defendants have no objection except to the extent a witness’s testimony may

contradict another witness’s testimony. Accordingly, this portion of the motion is

GRANTED.

       Motion in Limine No. 11: To bar Defendants from making any effort to induce the

jury to render a verdict in a manner inconsistent with its role as a neutral fact-finder as it

is inappropriate for any party to encourage a jury to put itself in Defendants’ shoes; i.e.,

invoke the “Golden Rule” and, thus, base its decision on self-interest rather than on a

neutral assessment of the facts.

       Defendants have no objection; accordingly, this portion of the motion is

GRANTED. A “Golden Rule” appeal is universally recognized as improper because it

encourages the jury to depart from neutrality and to decide the case on the basis of

personal interest and bias rather than on evidence. United States v. Teslim, 869 F.2d 316,

328 (7th Cir. 1989).

       Motion in Limine No. 12: To bar argument relating to or referencing jurors’

pecuniary interest in this matter, including arguments to jurors relating to their status as

taxpayers or references to the financial condition of the State of Illinois, Randolph

County, and/or Knox County.

                                       Page 6 of 10
       Defendants have no objection; accordingly, this portion of the motion is

GRANTED. The Seventh Circuit has held that it is unacceptable to make arguments that

play on jurors’ pecuniary interests. See, e.g., Moore ex rel. Estate of Grady v. Tuelja, 546 F.3d

423, 429 (7th Cir. 2008) (“Closing remarks that appeal to jurors’ pecuniary interests as

taxpayers are, of course, generally improper.”).

       Motion in Limine No. 13: To exclude non-party witnesses from the courtroom

during the trial of this matter, except at the time of his or her own testimony.

       This portion of the motion is GRANTED.

       Motion in Limine No. 14: To exclude evidence of the Court’s appointment of

counsel to Gomez in this matter.

       Defendants have no objection; accordingly, this portion of the motion is

GRANTED.

II.    Defendants’ Motions in Limine (Doc. 102)

       Motion in Limine No. 1: To bar Gomez from offering testimony or otherwise

suggesting that the State of Illinois will indemnify Defendants.

       Gomez has no objection; accordingly, this portion of the motion is GRANTED. See

Lawson v. Trowbridge, 153 F. 3d 368, 379 (7th Cir. 1998) (citing Larex v. Holcomb, 16 F. 3d

1513, 1518 (9th Cir. 1994) (“[E]vidence of insurance or other indemnification is not

admissible on the issue of damages, and, should any such information reach the ears of

the jurors, the court should issue a curative instruction.”).

       Motion in Limine No. 2: To bar Gomez from offering the inadmissible hearsay

statements of any medical or mental health professionals. While Gomez’s out-of-court

                                         Page 7 of 10
statements to medical professionals for the purpose of treatment are admissible,

Defendants argue, the out-of-court statements made by a medical professional to Gomez,

not contained in admissible medical records, and offered by Gomez are inadmissible

hearsay.

       Gomez has no objection; accordingly, this portion of the motion is GRANTED.

       Motion in Limine No. 3: To bar Gomez and his witnesses from testifying at trial

regarding whether Defendants followed policies and procedures of the Illinois

Department of Corrections. Defendants argue that the issue in this case is whether

Defendants violated Gomez’s Eighth and Fourteenth Amendment rights, and violation

of a policy does not make it more or less likely that Defendants’ conduct violated Gomez’s

constitutional rights.

       In response, Gomez argues that Defendants’ policy violations are relevant to the

Section 1983 inquiry in that a violation of Illinois Department of Corrections’ policy

concerning due process provided to inmates subject to administrative detention has

probative value to Gomez’s due process claim. Gomez asserts that any limited prejudicial

harm Defendants allege exists will be greatly outweighed by the probative value. Gomez

further agrees not to suggest that a policy violation equates to a constitutional violation.

       In the Eighth Amendment context, the Seventh Circuit has held that the knowing

violation of prison rules or protocols—although not dispositive—is relevant evidence.

Mays v. Springborn, 575 F.3d 643, 650 (7th Cir. 2009) (“[A]lthough the violation of the

prison's rule against public searches was not, by itself, a violation of the constitution, it

was relevant evidence on which the jury could have relied to conclude that the searches

                                       Page 8 of 10
were done with an intent to harass.”); see also Petties v. Carter, 836 F.3d 722, 732 (7th Cir.

2016). Because evidence of a policy violation could be relevant to whether Gomez’s due

process rights were violated in this case, the Court RESERVES RULING on this portion

of the motion.

       Motion in Limine No. 4: To bar Gomez from offering evidence or testimony of

other lawsuits involving Defendants. Defendants argue such testimony would not be

relevant under Federal Rule 401 and constitutes inadmissible character evidence under

Rule 404(b).

       Gomez has no objection; accordingly, this portion of the motion is GRANTED.

       Motion in Limine No. 5: To bar Gomez from offering evidence or testimony of

any misconduct, reprimand, or grievance issued against Defendants.

       Gomez opposes this motion to the extent it seeks to bar any evidence of grievances

filed by Gomez. Gomez argues the grievances he filed are relevant and will not be

introduced for purposes of character evidence. Rather, the evidence will be introduced

for the purpose of showing that Defendants had notice of Gomez’s complaints.

       For the reasons stated by Gomez, the Court DENIES on this portion of the motion

as it pertains to any grievances filed by Gomez that name Defendants. The Court

RESERVES RULING, however, on the motion as it pertains to grievances filed by

anyone other than Gomez.

       Motion in Limine No. 6: To bar Gomez from offering any evidence or testimony

referencing any “Golden Rule” appeal.

       Gomez has no objection; accordingly, this portion of the motion is GRANTED.

                                       Page 9 of 10
                                   CONCLUSION

      For the reasons set forth above, the Court GRANTS in part, DENIES in part, and

RESERVES RULING in part on Plaintiff’s Motion in Limine (Doc. 101). The Court also

GRANTS in part, DENIES in part, and RESERVES RULING in part on Defendants’

Motion in Limine (Doc. 102).

      IT IS SO ORDERED.

      DATED: August 19, 2019


                                             _s/Nancy J. Rosenstengel ___
                                             NANCY J. ROSENSTENGEL
                                             Chief U.S. District Judge




                                  Page 10 of 10
